      Case 2:20-cv-05895-GJS Document 11 Filed 08/28/20 Page 1 of 1 Page ID #:36

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-5895-GJS                                                         Date   August 28, 2020
 Title          Shamar Jackson v. Joon A. Kim, et al.



 Present: The Honorable       GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                      E. Carson                                                         N/A
                    Deputy Clerk                                        Court Reporter / Recorder

            Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
                      None present                                                    None present


 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                           LACK OF PROSECUTION (“OSC”)

Plaintiff(s) is ordered to show cause in writing no later than September 4, 2020, why this action should
not be dismissed for lack of prosecution.

The Court will consider the filing of the following, as an appropriate response to this OSC, on or before
the above date:

         ● Answer by the defendant(s) or plaintiff's request for entry of default.

         ● Plaintiff's filing of an application to the clerk to enter default judgment

         ● Plaintiff's filing of a noticed motion for entry of default judgment.


No oral argument of this matter will be heard unless ordered by the Court. The Order will stand submitted
upon the filing of the response to the Order to Show Cause. Failure to respond to the Court's Order may
result in the dismissal of the action.

IT IS SO ORDERED.



                                                                                                     :

                                                               Initials of Preparer           efc

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                       Page 1 of 1
